t c memo united_states tax_court donald r golan and sheila e golan petitioners v commissioner of internal revenue respondent docket no filed date walter d channels for petitioners jeri l acromite matthew a houtsma and miles friedman for respondent memorandum findings_of_fact and opinion vasquez judge with respect to petitioners’ federal_income_tax respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 all section references are to the internal_revenue_code code in effect continued after concessions the issues for decision are whether petitioners established a basis in solar panels and related equipment for purposes of claiming an energy_credit under sec_46 and sec_48 and a special allowance for depreciation under sec_168 satisfied the requirements of sec_168 had sufficient amounts at risk under sec_465 materially participated in their solar_energy venture under sec_469 and are liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found we incorporate the parties’ first stipulation of facts second stipulation of facts and accompanying exhibits by this reference petitioners resided in california when they timely filed their petition petitioner donald r golan is a precious metals account representative for monex deposit co and petitioner sheila e golan is a fashion consultant in mr golan sought an investment that would provide him with extra income continued for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure in their petition petitioners dispute respondent’s determination that they had other income of dollar_figure at trial respondent conceded this issue in furtherance of this goal a tax attorney acquaintance introduced him to ken salveson mr salveson is a licensed contractor and attorney with a history of constructing and selling subsidized low-income_housing sensing a business opportunity in the solar_energy sector mr salveson formed solar_energy equities llc llc or mr salveson’s llc through the llc mr salveson identifies property owners and offers them discounted electricity in exchange for permission to install solar panels and related equipment solar equipment on their properties host properties the llc remains the owner of the solar equipment and temporarily retains the burdens and benefits of ownership including all resulting tax_credits and rebates then the llc sells the solar equipment and all rights and obligations therewith to a buyer one such buyer was mr golan who purchased solar equipment on three host properties host property tim mann owns a warehouse in indio california warehouse or host property with mr salveson’s assistance mr mann filed an application with the local utility company for an interconnection agreement for net energy metering from residential and commercial solar or wind electric generating facilities of one megawatt or less interconnection agreement on march on date mr mann received a permit from the city of indio to install a solar system on the warehouse mr salveson’s llc and mr mann entered into a power purchase agreement ppa dated date under the ppa mr mann agreed to purchase discounted electricity from the llc which would generate the electricity by installing solar equipment on the warehouse the llc retained ownership of the solar equipment and was responsible for any servicing and or repairs although the ppa had a five-year term it was contingent on the llc’s receiving certain financial incentives from the local public_utility district and or the united_states treasury_department the ppa prohibited mr mann from assigning the ppa to another party without the llc’s consent conversely the llc could assign its interest in the ppa to another party with days’ notice to mr mann mr salveson installed the solar equipment on the warehouse in date in date the city of indio inspected the solar equipment on date a representative from the utility company signed the interconnection agreement under this agreement the utility company agreed to connect the solar equipment on the warehouse to the electric grid mr mann was required as a precondition to connecting the solar equipment to the electric grid to install a dual meter socket with separate meters to monitor the flow of electricity in each direction bidirectional meter on a date not established by the record the utility company informed mr mann that he was eligible for a rebate of dollar_figure mr mann assigned the rebate to mr salveson’s llc host property mr mann also owns a rental property in indio california rental property or host property with mr salveson’s assistance mr mann filed an application with the local utility company for an interconnection agreement on date on date mr mann received a permit from the city of indio to install a solar system on the rental property mr mann and mr salveson’s llc entered into a ppa dated date with terms nearly identical to those of the ppa for host property the llc would sell mr mann electricity from solar equipment it installed on the rental property mr mann would receive discounted electricity for a five-year term while the llc would retain ownership of the solar equipment and the right to any_tax or other financial benefits mr mann could not assign the agreement to once connected to the grid the solar equipment could send excess energy to the utility company this process called net metering facilitates keeping the cost of the solar-generated electricity low another party without the llc’s consent but the llc could do so with days’ notice and the llc would remain responsible for servicing and repairing the solar equipment on a date not established by the record mr salveson installed the solar equipment on the rental property on date a utility company representative signed the interconnection agreement and agreed to connect the rental property solar equipment to the electric grid as a precondition mr mann was required to install a bidirectional meter that same day the utility company issued a letter to mr mann stating that he was entitled to a rebate of dollar_figure mr mann assigned the rebate to mr salveson’s llc host property scott and betty fisher own a residential property in la quinta california residential property or host property with mr salveson’s assistance the fishers filed an application with the local utility company for an interconnection agreement on date the fishers entered into a ppa with mr salveson’s llc on date with terms nearly identical to those of the ppas for host propertie sec_1 and the llc would sell the fishers electricity from solar equipment it installed on the residential property the fishers would receive discounted electricity for a five- year term while the llc would retain ownership of the solar equipment and the right to any_tax or other financial benefits the fishers could not assign the agreement to another party without the llc’s consent but the llc could do so with days’ notice and the llc would remain responsible for servicing and repairing the solar equipment mr salveson installed the solar equipment on the residential property in date on date a utility company representative signed the interconnection agreement and agreed to connect the residential property solar equipment to the electric grid as a precondition the fishers were required to install a bidirectional meter that same day the utility company issued a letter to the fishers stating that they were entitled to a rebate of dollar_figure the fishers assigned the rebate to mr salveson’s llc sale of solar equipment in date mr golan purchased the solar equipment for host propertie sec_1 and from mr salveson the sale was effected by several documents including a solar project asset purchase agreement between mr golan and mr salveson dated date purchase agreement mr the ppas indicate that mr salveson’s llc owned the solar equipment however for reasons not explained in the record the purchase agreement names continued golan’s promissory note dated date mr golan’s guaranty dated date and a bill of sale and conveyance dated date bill of sale under the purchase agreement mr golan agreed to buy the solar equipment on host propertie sec_1 and in addition to the rights and obligations under the corresponding ppas the purchase agreement specified that the original_use of the solar equipment shall commence on or after the closing date the stated purchase_price was dollar_figure which is the sum of a dollar_figure downpayment due on the closing date a dollar_figure credit for the rebates mr mann and the fishers had assigned to mr salveson’s llc and mr golan’s promissory note in the principal_amount of dollar_figure with respect to the promissory note mr golan promised to pay mr salveson the principal_amount with interest pincite per annum described by mr continued mr salveson as the seller rather than the llc neither party has argued that this discrepancy affects the outcome of this case technically mr golan agreed to purchase the project assets a defined term meaning a ny and all property whether tangible or intangible related to or used in connection with the generation of electricity at host properties one two and three pursuant to the ppa s as defined in the purchase agreement the term includes the solar equipment the ppas and the rights to all revenues tax benefits and other_benefits therefrom salveson as a cash_flow instrument the note had a maturity_date of january but did not have a fixed payment amount instead it required mr golan to pay towards the note all monthly revenue generated by the solar equipment the note provided that the total amount due during any calendar month shall not exceed the amount of such m onthly r eceipts if the accrued interest exceeded the monthly receipts in any month the difference would be carried forward and owed by mr golan in future months conversely monthly receipts in excess of accrued interest and amortized principal would accelerate the loan’s repayment the note was secured_by the solar equipment and in the event of a default mr salveson agreed to seek recourse against the solar equipment before exercising any rights or remedies against mr golan however the note also stated that mr golan shall be liable to pay any deficiency owed to mr salveson in the event foreclosure and sale of the project assets is insufficient to pay all amounts owed to mr salveson under this note mr golan also signed a guaranty in which he agreed to pay mr salveson the outstanding balance of the note in the event the borrower failed to pay the note we infer that mr golan’s guaranty of his own note was an attempt to ensure that he would be personally liable for the amounts borrowed under the note in addition to the purchase agreement and promissory note mr golan and mr salveson signed a bill of sale in the bill of sale mr salveson acknowledged that he had received good and valuable consideration and was selling assigning and conveying to mr golan all right title and interest in and to the project assets in order to further evidence transfer of the solar equipment mr golan signed copies of the ppas for host propertie sec_1 and although the ppas were dated july august and date respectively mr golan signed them in date after the sale after the date sale on a date not established by the record the utility company connected the solar equipment on host propertie sec_1 and to the electric grid the solar equipment started generating electricity and mr mann and the fishers began making monthly payments pursuant to the ppas as described supra note the term project assets refers to the solar equipment the ppas and the rights to all revenues tax benefits and or other_benefits therefrom the record also contains a call option agreement between mr golan and mr salveson dated date therein mr golan granted mr salveson an option to purchase the solar equipment for the outstanding balance of the promissory note the period during which mr salveson could exercise the option commenced date and ended on date neither party mentioned this agreement at trial or on brief mr golan was unable to pay mr salveson the dollar_figure downpayment in although mr golan was in default of the purchase agreement mr salveson continued to honor his end of the contract at mr golan’s direction mr mann and the fishers made direct payments of their electricity bills to mr salveson mr salveson credited these payments towards the promissory note which was never amended to account for the unpaid downpayment mr golan made partial payments toward the downpayment to mr salveson of dollar_figure and dollar_figure in and respectively although mr golan was still in default for the remaining dollar_figure mr salveson did not cancel the contract or otherwise assert any claims for breach of contract petitioners’ tax_return certified_public_accountant c p a dennis klarin prepared petitioners’ joint income_tax return before preparing the return mr klarin met with mr golan and mr salveson on four separate occasions during these meetings mr klarin and mr salveson extensively discussed mr golan’s investment in the solar equipment and the tax consequences thereof mr salveson also provided mr klarin with copies of the above-referenced agreements and other documents mr klarin has prepared mr golan’s income_tax returns since petitioners attached to their return a schedule c profit or loss from business on which mr golan purported to be a consultant for golan solar_energy service on the schedule c petitioners reported no income claimed various deductions including depreciation of dollar_figure and stated that they were using the cash_method of accountingdollar_figure on a form_4562 depreciation and amortization petitioners specified that the dollar_figure deduction was a s pecial depreciation allowance for qualified_property petitioners also attached to their return a form_3468 investment_credit on which they claimed an energy_credit of dollar_figure of dollar_figure notice_of_deficiency after selecting petitioners’ return for examination respondent issued petitioners a notice_of_deficiency therein respondent disallowed petitioners’ special allowance for depreciation stating we have disallowed the deduction you claimed for a sec_179 expense because the property does not qualify as sec_179 property respondent also disallowed petitioners’ energy_credit the dollar_figure figure is the difference between dollar_figure petitioners’ purported basis in the solar equipment and dollar_figure because petitioners also claimed an energy_credit of dollar_figure they were required to reduce their basis in the solar equipment by dollar_figure pursuant to sec_50 and a respondent disallowed all other schedule c deductions for golan solar continued stating your expenses do not qualify for the rehabilitation_credit shown on form_3468 in addition respondent determined that petitioners were liable for an accuracy-related_penalty under sec_6662dollar_figure opinion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 dollar_figure an exception to the general_rule exists when the commissioner raises a new_matter rule a 112_tc_183 tabrezi v commissioner tcmemo_2006_61 generally the commissioner has raised a continued energy service although in their petition petitioners challenged the disallowance of these expenses they did not mention them at trial or on brief we therefore deem this issue abandoned and sustain respondent’s determination as to these deductions see 92_tc_661 89_tc_46 other than the adjustment respondent has conceded see supra note the remaining adjustments are computational and will be resolved under rule sec_7491 shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer meets certain preliminary conditions see 116_tc_438 petitioners did not establish that sec_7491 should apply to the instant case new_matter when the commissioner attempts to rely on a basis that is beyond the scope of the original deficiency determination shea v commissioner t c pincite in particular a new_matter is raised when the commissioner’s new_theory either alters the original deficiency or requires the presentation of different evidence id quoting 93_tc_500 the commissioner generally must bear the burden_of_proof on a new_matter rule a shea v commissioner t c pincite in the notice_of_deficiency respondent disallowed petitioners’ special allowance for depreciation because the solar equipment was not sec_179 property respondent disallowed petitioners’ energy_credit because their expenses did not qualify for the rehabilitation_credit under sec_47 given that petitioners did not claim a sec_179 deduction or a sec_47 rehabilitation_credit on their return respondent’s references to these sections were in error respondent now acknowledges that sec_179 and sec_47 are inapplicable to this case respondent nevertheless maintains that petitioners cannot claim the special allowance for depreciation or the energy_credit on brief respondent asserts the following grounds for his position petitioners failed to establish a basis in the solar equipment petitioners have not satisfied certain requirements of sec_168 petitioners did not have sufficient amounts at risk under sec_465 and losses and credits attributable to mr golan’s solar_energy venture are subject_to the passive_activity_loss limitations of sec_469 we first address respondent’s failure-to-establish-basis theorydollar_figure there is nothing in the notice_of_deficiency that indicates respondent was disputing the amount or existence of petitioners’ basis in the solar equipment since this theory necessitates additional evidence regarding the cost of the solar equipment it is a new_matter for which respondent bears the burden_of_proof see rule a shea v commissioner t c pincite with respect to respondent’s second theory the deficiency_notice does not mention sec_168 or otherwise state that petitioners failed to satisfy that provision’s requirementsdollar_figure for property to qualify for a special depreciation allowance under sec_168 the taxpayer must acquire the respondent first raised this issue in his pretrial memorandum which was filed several weeks before trial petitioners have neither argued nor established that the trial of this issue unfairly prejudiced them see niemann v commissioner tcmemo_2016_11 at we therefore find that the issue was tried by consent see rule b respondent first disputed petitioners’ entitlement to a sec_168 special depreciation allowance in his answer to petitioners’ amendment to petition property after date and before date additionally the original_use of the property must commence with the taxpayer after date sec_179 which respondent erroneously referenced in the notice_of_deficiency does not have these requirements because petitioners would need to introduce additional evidence of the purchase date and the property’s original_use respondent’s second theory is a new_matter for which respondent bears the burden_of_proof see rule a shea v commissioner t c pincite the same goes for respondent’s reliance on the at-risk_rules of sec_465 which generally requires a taxpayer to deduct losses only to the extent he is economically or actually at risk for the investmentdollar_figure the notice_of_deficiency does not mention sec_465 because this theory necessitates additional evidence pertaining to mr golan’s financing of the solar equipment it is a new_matter for which respondent bears the burden_of_proof see rule a shea v commissioner t c pincite respondent first raised this issue in his pretrial memorandum which was filed several weeks before trial petitioners have neither argued nor established that the trial of this issue unfairly prejudiced them see niemann v commissioner at we therefore find that the issue was tried by consent see rule b respondent’s reliance on the passive_activity_loss limitations of sec_469 is also a new matterdollar_figure sec_469 generally limits deductions for business activities in which the taxpayer does not materially participate as discussed infra a taxpayer generally proves material_participation by establishing inter alia that he participated in the activity for a specified number of hours see eg kline v commissioner tcmemo_2015_144 at the deficiency_notice does not mention sec_469 or question the amount of time mr golan spent on his solar_energy venture because this theory requires additional evidence of the amount of time mr golan participated in his solar_energy venture it is a new_matter for which respondent bears the burden_of_proof see rule a shea v commissioner t c pincite having assigned the burden_of_proof we turn to an analysis of the applicable law as it relates to the issues presented respondent first raised this issue in his pretrial memorandum which was filed several weeks before trial petitioners have neither argued nor established that the trial of this issue unfairly prejudiced them see niemann v commissioner at we therefore find that the issue was tried by consent see rule b ii petitioners’ basis in the solar equipment we first decide whether and to what extent petitioners have a basis in the solar equipment for the reasons stated supra part i respondent bears the burden_of_proof the allowance of depreciation and the energy_credit are both dependent on a taxpayer having a basis in the property see sec_38 sec_46 sec_48 energy_credit sec_167 sec_1011 sec_1012 depreciation see also 87_tc_970 sec_1_168_k_-1 income_tax regs the taxpayer’s basis in property is generally a question of fact see 790_f2d_1463 9th cir aff’g webber v commissioner tcmemo_1983_633 288_f2d_336 4th cir aff’g tcmemo_1960_53 wilson v commissioner tcmemo_1996_418 under sec_1012 basis is generally the property’s cost cost is any amount_paid for such property in cash or other_property sec_1_1012-1 income_tax regs although cost_basis generally equals the price paid for property irrespective of its actual value this rule might not apply where a transaction is based upon ‘peculiar circumstances’ which influence the purchaser to agree to a price in excess of the property’s fair_market_value 77_tc_1326 quoting 58_tc_757 holding that a taxpayer’s basis in a cattle herd was limited to its fair_market_value at the time of purchase where excess purchase_price was allocable to maintenance contracts cost generally includes promissory notes issued in exchange for property 461_us_300 331_us_1 see sec_1_1012-1 income_tax regs however when a transaction is structured so that taking economic realities into account there is no realistic expectation that the taxpayer will repay the entire nominal debt the amount recognized as actual debt should be limited accordingly see 39_tc_1064 while it is true that technically petitioner was personally obligated on his note there was no reason to think that petitioner could or would have been called upon to pay the note out of his own funds aff’d 325_f2d_180 4th cir roe v commissioner tcmemo_1986_510 52_tcm_778 discussing cases in which recourse notes have been held not to be genuine indebtedness for purposes of determining basis in acquired property aff’d without published opinion sub nom haag v commissioner 855_f2d_855 8th cir and aff’d without published opinion sub nom sincleair v commissioner 841_f2d_394 5th cir for purposes of calculating the special allowance and energy_credit petitioners reported a basis in the solar equipment of dollar_figure this amount is the sum of the following the dollar_figure downpayment the dollar_figure credit for the utility company rebates the host property owners assigned to mr salveson’s llc and the dollar_figure principal_amount of mr golan’s promissory note respondent argues that petitioners did not have a basis in the solar equipment for because no money changed hands between mr golan and mr salveson that year we first address the dollar_figure downpayment the record establishes that mr golan did not pay anything towards the downpayment in accordingly there was no payment in cash or other_property during and petitioners cannot add the downpayment to their basis for that year see sec_1_1012-1 income_tax regs we also agree with respondent with respect to the dollar_figure credit the record establishes the host property owners assigned the utility company rebates to mr salveson’s llc prior to the sale of the solar equipment mr golan neither received nor reported the rebates as income we therefore find on the record before us that the credit was really a price reduction to account for the llc’s receipt of the rebates prior to the sale of the solar equipment to mr golan because the rebates were not part of the solar equipment’s cost to mr golan petitioners cannot add the dollar_figure credit to their basis in the solar equipment see sec_1012 sec_1_1012-1 income_tax regs we reach a different conclusion with respect to mr golan’s dollar_figure promissory note mr golan’s recourse note was issued in exchange for the solar equipment petitioners can therefore include the face_amount of the note in their basis see commissioner v tufts u s pincite crane v commissioner u s pincite see also sec_1_1012-1 income_tax regs respondent has not argued that mr golan cannot reasonably be expected to repay the face_amount of the notedollar_figure see bridges v commissioner t c pincite roe v commissioner tcmemo_1986_510 nor has respondent introduced credible_evidence that the solar equipment was overvalued see lemmen v commissioner t c pincite respondent does not contend that mr golan’s promissory note to mr salveson was or should be treated as nonrecourse debt cf 544_f2d_1045 9th cir holding that nonrecourse debt used to acquire property was not true indebtedness to the extent it exceeded the property’s fair_market_value aff’g 64_tc_752 see also 80_tc_588 aff’d 748_f2d_908 4th cir accordingly we find that petitioners’ basis in the solar equipment for was dollar_figure iii sec_168 we next decide whether petitioners are entitled to a special allowance for depreciation under sec_168 for the reasons stated supra part i respondent bears the burden_of_proof sec_167 allows a deduction for the exhaustion and wear_and_tear of property used in a trade_or_business or held for the production of incomedollar_figure to determine the annual wear_and_tear of tangible_property the code generally requires taxpayers to use the modified accelerated_cost_recovery_system macrs outlined in sec_168 under sec_168 the depreciation deduction provided by sec_167 includes a special allowance for qualified_property for the taxable_year in which such property is placed_in_service the special allowance is a percentage of the property’s adjusted_basis the amount of the percentage generally depends on when the property was acquired and placed_in_service respondent’s opening brief includes the following requested finding of fact mr golan was interested in investing in the solar property because it would take very little time and would provide him with income we construe this requested finding of fact as a concession that mr golan held the solar equipment for the production_of_income pursuant to sec_167 sec_168 provides for a special allowance of of the adjusted_basis of certain qualified_property for purposes of sec_168 qualified_property is property that meets the following requirements the property was macrs_property with an applicable_recovery_period of years or less unless it was certain computer_software water_utility_property or qualified_leasehold_improvement_property the original_use of the property commenced with the taxpayer after date the taxpayer acquired the property after date and before date and the taxpayer placed the property in service before date although he appears to concede that petitioners met the first and second of these requirements respondent contends that petitioners failed to satisfy the third and fourth requirements we start with the third requirement namely that the taxpayer acquire the property after date and before date respondent argues that because mr salveson installed the solar panels on two of the host properties respondent does not address these requirements on brief see 238_f3d_860 ndollar_figure 7th cir holding that issues not addressed or developed on brief are deemed waived it is not the court’s obligation to research and construct the parties’ arguments aff’g tcmemo_1999_192 203_f3d_990 7th cir same 21_f3d_1164 n d c cir declining to reach issues neither argued nor briefed jafarpour v commissioner tcmemo_2012_165 same in the summer of he must have acquired them before date however sec_168 applies to property acquired by the taxpayer after date emphasis added respondent has not cited and we have not found any authority for the proposition that the special allowance is available only to the original purchasers of manufactured propertydollar_figure see also sec_1_168_k_-1 income_tax regs if a person initially acquires new property and holds the property primarily_for_sale_to_customers in the ordinary course of the person’s business and a taxpayer subsequently acquires the property primarily for the taxpayer’s production_of_income the taxpayer is considered the original user since the record establishes that mr golan acquired the solar equipment in date we find that the solar property was acquired by the taxpayer after date and before date see sec_168 to be sure if mr salveson or anyone else had used the solar equipment prior to mr golan’s acquisition of it petitioners would not be entitled to the special allowance see sec_168 original_use requirement weekend warrior trailers inc v commissioner tcmemo_2011_105 sec_1 k - b i income_tax regs o riginal use means the first use to which the property is put as explained supra note respondent did not address the original_use requirement of sec_168 on brief even if respondent had done so the record does not establish that anyone used the solar equipment prior to mr golan respondent also questions whether petitioners satisfied the fourth requirement namely that the solar equipment was placed_in_service before date before we address respondent’s argument we will briefly summarize the placed-in-service rules property is first placed_in_service when first placed in a condition or state of readiness and availability for a specifically assigned function sec_1 a - e i income_tax regs we have held that property is not placed_in_service until it is ready and available for full operation on a regular basis for its intended use brown v commissioner tcmemo_2013_275 at citing 89_tc_710 for example in brown v commissioner tcmemo_2013_275 the taxpayer sought a sec_168 special allowance for an airplane he purchased in he took delivery of the plane in date but insisted that the plane undergo various modifications so that it could serve his particular business needs although the plane was fully functional and available to the taxpayer in date we held that it was first placed_in_service in date upon the completion of the modifications we reasoned that until the modifications were complete the taxpayer could not use the plane as he had intended for his particular business needs with these principles in mind we return to respondent’s argument respondent argues that because mr salveson installed the solar panels on the host properties in they were placed_in_service in dollar_figure we disagree sec_168 applies to property placed_in_service by the taxpayer before date emphasis added given that mr golan did not purchase the solar property until date we fail to see how the property was ready and available to him for full operation on a regular basis in see brown v commissioner at furthermore there is no evidence that the solar equipment was placed_in_service by anyone before the record establishes that the intended use of the solar property was the provision of discounted electricity through a net metering arrangement with the utility company accordingly the solar equipment needed to be connected to the electric grid the utility company agreed to the interconnection for one of the host properties on date with in order to qualify for the sec_168 special allowance for the year in issue mr golan needed to place the solar property in service in see sec_168 authorizing the special allowance for the taxable_year in which such property is placed_in_service sec_1_168_k_-1 income_tax regs the special allowance is allowable in the first taxable_year in which the qualified_property is placed_in_service by the taxpayer for the production_of_income see also revproc_2008_54 2008_2_cb_722 rules similar to the rules in sec_1_168_k_-1 for qualified_property apply for purposes of sec_168 as presently in effect respect to the other two host properties the utility company agreed to the interconnection on date each of the three interconnection agreements required as a precondition to connecting the solar equipment to the electric grid the installation of a bidirectional meter however the precise dates of each bidirectional meter’s installation and the interconnection with the electric grid are unclear on the basis of these facts we conclude that the solar equipment was not ready and available for full operation on a regular basis for its intended use until it was connected to the electric grid it is respondent’s burden to show the solar equipment was connected to the electric grid before and he has not done sodollar_figure the foregoing considered we hold that mr golan placed the solar equipment in service in and that petitioners satisfied the requirements of k iv sec_465 we next decide whether petitioners were at risk under sec_465 with respect to mr golan’s dollar_figure promissory note for the reasons stated supra part i respondent bears the burden_of_proof from the testimony at trial we believe the solar equipment began providing electricity to the host properties in sec_465 limits a taxpayer’s loss deductions only to those amounts for which the taxpayer is at risk with respect to the activity a taxpayer is at risk to the extent of any money and the adjusted_basis of any property contributed to the activity sec_465 a taxpayer also is generally considered to be at risk to the extent that he is personally liable for the repayment of amounts borrowed for use in the activity sec_465 for purposes of the at-risk_rules however amounts borrowed from any person having an interest in the activity other than an interest as a creditor are not considered to be at risk sec_465dollar_figure the regulations provide that a person has a prohibited continuing interest under sec_465 only if the person has either a capital interest in the activity or an interest in the net profits of the activity sec_1_465-8 income_tax regs a capital interest is defined as an interest in the assets of the activity which is distributable to the owner of the capital interest upon the liquidation of the activity id subpara sec_465 provides that a taxpayer shall not be considered at risk with respect to amounts protected against loss through nonrecourse_financing guarantees stop loss agreements or other similar arrangements because respondent did not address the applicability of this provision on brief we deem it waived see muhich v commissioner f 3d pincite n w hubbard rest corp f 3d pincite northrop corp f 3d pincite n jafarpour v commissioner slip op pincite n a person may have an interest in the net profits of an activity even though he does not possess any incidents_of_ownership in the activity id subpara for example an employee or independent_contractor whose compensation is wholly or partially determined with reference to the net profits of the activity is considered to have an interest in the net profits of the activity id conversely an employee or independent_contractor whose compensation is based on the gross_receipts of the activity would not be regarded as having a prohibited continuing interest see id subpara example sec_465 contemplates fixed and definite rights or interests that realistically may cause creditors to act contrary to how independent creditors would act with respect to their rights under the debt obligations in questiondollar_figure 91_tc_838 that a creditor was a promoter much of our caselaw on this provision predates the issuance of final regulations interpreting sec_465 in date see t d 2004_1_cb_901 however the current definitions of a capital interest and an interest in net profits are nearly identical to those in proposed_regulations issued by the secretary in see sec_1_465-8 proposed income_tax regs fed reg date we have used the text of the proposed_regulations as a guideline in determining whether creditors in transactions had prohibited continuing interests see 91_tc_838 89_tc_1229 aff’d on this issue sub nom 909_f2d_1360 9th cir 86_tc_492 aff’d 864_f2d_1521 10th cir thus our pre-2004 caselaw remains useful in interpreting and applying the final regulations with respect to a particular transaction does not necessarily mean that he has a prohibited continuing interest in the transaction 92_tc_1003 we apply these rules to the facts of a transaction as they exist at the end of each taxable_year id pincite see also sec_465 respondent contends that mr salveson had a prohibited continuing interest in the solar equipment activity under sec_465 we disagree respondent has not identified any provision of mr golan’s and mr salveson’s agreement under which mr salveson would be entitled to the assets of mr golan’s solar_energy venture upon its liquidation see sec_1_465-8 income_tax regs nor has respondent shown that mr salveson had an interest in the net profits of mr golan’s solar_energy venturedollar_figure see id subpara to be sure the promissory note requires mr golan to pay mr salveson all monthly revenue generated by the solar equipment towards the note however mr salveson’s right to all monthly revenue is a gross_receipts interest which the regulations permit see id subpara example as stated supra note mr salveson had an option to repurchase the solar equipment for a five-month period commencing date neither party mentioned the existence of the option at trial or on brief we deem respondent’s failure to address the option as a concession that it was not a prohibited continuing interest see muhich v commissioner f 3d pincite n w hubbard rest corp f 3d pincite northrop corp f 3d pincite n jafarpour v commissioner slip op pincite n we therefore hold that mr salveson did not have a prohibited continuing interest in the solar equipment activity under sec_465 the fact that mr salveson may have been a promoter of the transaction does not change this result see krause v commissioner t c pincite accordingly because respondent has failed to show otherwise we hold that petitioners were at risk with respect to mr golan’s dollar_figure promissory note v sec_469 we next address whether petitioners’ loss and credit attributable to mr golan’s solar_energy venture are subject_to the passive_activity_loss limitations of sec_469 for the reasons stated supra part i respondent bears the burden_of_proof sec_469 generally prohibits using a loss from a passive_activity to reduce income from nonpassive activities during any taxable yeardollar_figure sec_469 d in general a passive_activity is a trade_or_business in which the taxpayer losses from a passive_activity are generally allowed in the year they are sustained only to the extent of passive_activity income sec_469 d credits attributable to a passive_activity are generally allowed only to the extent of the taxpayer’s regular_tax_liability for the year with respect to all passive activities sec_469 d does not materially participatedollar_figure sec_469 a taxpayer materially participates in an activity when he is involved in the activity on a regular continuous and substantial basis sec_469 participation generally means all work done in connection with an activity by an individual who owns an interest in the activity sec_1_469-5 income_tax regs a taxpayer can establish material_participation by satisfying any one of seven tests provided in the regulations sec_1_469-5t temporary income_tax regs fed reg date see eg miller v commissioner tcmemo_2011_219 of these petitioners assert that the following test is relevant to this case the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year sec_1_469-5t temporary income_tax regs fed reg date a passive_activity generally includes any rental_activity sec_469 the code defines a rental_activity as any activity where payments are principally for_the_use_of tangible_property sec_469 respondent does not contend that mr golan’s arrangement with the host property owners was a rental_activity petitioners maintain that mr golan participated in his solar_energy venture for at least hours in and that his participation was not less than that of any other individualdollar_figure respondent who bears of burden_of_proof has not established otherwise we therefore find that petitioners are not subject_to the passive_activity_loss limitations with respect to mr golan’s solar_energy venture for vi accuracy-related_penalty finally we consider whether petitioners are liable for an accuracy-related_penalty under sec_6662 petitioners argue that they should not be liable for the penalty because they acted on the advice of their return preparer respondent argues that he met his burden of production with respect to the penalty and that petitioners have not established that they acted with reasonable_cause in relying on their return preparer sec_6662 and b provides that taxpayers will be liable for a penalty equal to of the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax sec_6662 provides that an we found mr golan’s testimony credible see 58_tc_560 stating that the process of distilling truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life understatement of income_tax is substantial if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer shows that he acted with reasonable_cause and good_faith sec_6664 116_tc_438 generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs reliance upon the advice of a tax professional may establish reasonable_cause and good_faith for the purpose of avoiding liability for the sec_6662 penalty see 469_us_241 whether reasonable_cause exists when a taxpayer has relied on a tax professional to prepare a return must be determined on the basis of all the facts and circumstances see 115_tc_43 aff’d 299_f3d_221 3d cir this court has stated that reasonable_cause and good_faith are present where the record establishes by a preponderance_of_the_evidence that the taxpayer reasonably believes that the professional upon whom the reliance is placed is a competent tax adviser who has sufficient expertise to justify reliance the taxpayer provides necessary and accurate information to the adviser and the taxpayer actually relies in good_faith on the adviser’s judgment id pincite the commissioner bears the initial burden of production sec_7491 higbee v commissioner t c pincite the commissioner’s burden of production under sec_7491 includes establishing compliance with the supervisory approval requirement of sec_6751dollar_figure graev v commissioner t c ___ ___ slip op pincite date supplementing and overruling in part 147_tc_460 see also 851_f3d_190 2d cir citing higbee v commissioner t c pincite if the commissioner satisfies his burden the taxpayer then bears the ultimate burden of persuasion higbee v commissioner t c pincite assuming without finding that respondent has met his burden of production in the instant case we nevertheless conclude that petitioners carried their burden with respect to reasonable_cause and good faithdollar_figure sec_6751 requires written supervisory approval of the initial determination of certain penalties because we hold that petitioners acted in good_faith and with reasonable_cause we need not decide whether respondent carried his burden of production under sec_7491 mr klarin petitioners’ c p a prepared their joint federal_income_tax return on the basis of the record before us we find that mr klarin had sufficient expertise to justify petitioners’ reliance that petitioners provided him with necessary and accurate information and that petitioners relied upon him in good_faith at trial respondent’s counsel acknowledged that mr klarin is a qualified professional we view this statement as a concession that mr klarin had sufficient expertise to justify petitioners’ reliance furthermore mr klarin credibly testified that he met with mr golan to discuss the solar venture on at least four occasions and that petitioners provided him with all the information he needed to prepare their return we are also satisfied from mr golan’s credible testimony that petitioners relied on mr klarin in good_faith in sum the record as a whole establishes that petitioners made a good_faith effort to assess their proper tax_liability and reasonably relied on the advice of their return preparer we therefore hold that petitioners are not liable for the accuracy-related_penalties in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
